Title: From Thomas Jefferson to James Hamilton, Jr., 9 September 1821
From: Jefferson, Thomas
To: Hamilton, James, Jr.

Sep. 9. 21.Th: Jefferson returns his thanks to mr Hamilton for the copy of his oration on the 4th of July which he has been so kind as to send him, & especially for the kind sentiments towards himself  expressed in the note accompanying it, he is happy to see in the oration of mr Hamilton a warm adhesion to the genuine principles of the revolution, and trusts they will be handed down in all their purity from father to son thro’ ages to come, he salutes mr H. with great respect & esteem.